Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 1 of 51 PageID 1325



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 UNITED STATES OF AMERICA, ex
 rel and BRADLEY NURKIN,

             Plaintiffs,

 v.                                 Case No:       2:11-cv-14-FtM-29MRM

 HEALTH           MANAGEMENT
 ASSOCIATES, INC., CHARLOTTE
 HMS, LLC, and PUNTA GORDA
 HMA, LLC,

             Defendants.


                             OPINION AND ORDER

       This matter comes before the Court on Relator’s Motion for

 Award of Attorney Fees, Costs, and Expenses (Doc. #12) and his

 Memorandum in Support (Doc. #13), both filed on May 4, 2020.

 Defendants filed an Opposition (Doc. #24) on May 18, 2020, to which

 Relator filed a Reply (Doc. #26) on June 3, 2020.                The parties

 participated    in   a    settlement        conference   with   the   assigned

 magistrate judge, but were unable to resolve the motion.                (Docs.

 #27, 33.)    For the reasons set forth below, the motion is granted

 to the extent that attorney fees, costs, and expenses are awarded,

 but denied in part as to the amounts requested.

                                        I.

       The False Claims Act (FCA), 31 U.S.C. §§ 3729-3733, imposes

 civil liability on persons who commit certain types of material
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 2 of 51 PageID 1326



 fraud against the United States government. 1                 To enforce the

 provisions of the False Claims Act, the Attorney General may sue

 a violator in a civil lawsuit pursuant to § 3730(a), or a private

 plaintiff, known as a relator, may bring a qui tam civil action in

 the name of the United States against a violator pursuant to §

 3730(b). 2    “In    a   qui   tam    action,      the   relator   pursues   the

 government's claim against the defendant, and asserts the injury

 in fact suffered by the government. [ ] In bringing a qui tam

 action, the relator in effect, sues as a partial assignee of the

 United    States.”       United      States   ex     rel.   Hunt   v.   Cochise

 Consultancy, Inc., 887 F.3d 1081, 1086 (11th Cir. 2018), aff'd,

 139 S. Ct. 1507 (2019)(citations and internal quotations omitted).

 The FCA places a number of restrictions on suits by relators and

 establishes specific procedures a relator must follow in filing

 the complaint, State Farm Fire & Casualty Co. v. United States,

 137 S. Ct. 436, 440 (2016), discussed below.

       On or about June 3, 2010 Edward Sanders (Sanders), a sole

 practitioner licensed to practice law in Mississippi, was retained



       1Universal Health Servs. Inc. v. United States ex rel.
 Escobar, 136 S. Ct. 1989, 2003 (2016)(FCA is not an “all purpose
 anit-fraud statute” and is not “a vehicle for punishing garden-
 variety breaches of contract or regulatory violations.”)
       2“Quitam is short for the Latin phrase qui tam pro domino
 rege quam pro se ipso in hac parte sequitur, which means ‘who
 pursues this action on our Lord the King's behalf as well as his
 own.’” Vt. Agency of Nat. Res. v. United States ex rel. Stevens,
 529 U.S. 765, 768 n.1 (2000).



                                       - 2 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 3 of 51 PageID 1327



 by Bradley Nurkin (relator or Nurkin) to prepare and file a FCA

 lawsuit.     Nurkin    was    the    former   Chief    Executive       Officer      of

 Charlotte   Regional   Medical       Center   (CRMC),       one   of   a   chain    of

 hospitals owned by Health Management Associates, Inc. (HMA).

       On January 13, 2011, Nurkin and Sanders executed a Contract

 For Legal Services (the contingent fee Contract) (Doc. #13-3) in

 which Nurkin agreed to pay Sanders one-third of “whatever recovery

 I ultimately receive from this litigation.”                  Nurkin also agreed

 that all out-of-pocket expenses directly incurred by Sanders would

 be paid out of the Nurkin’s recovery proceeds before calculation

 of the attorney fee.         Id.    The Contract also recited that if the

 United States Attorney did not agree to intervene in the lawsuit,

 Nurkin did not want the case to proceed.              Id.

       On January 14, 2011 Sanders filed Nurkin’s sealed qui tam

 Complaint (Doc. #1) in the Fort Myers Division of the Middle

 District of Florida against Health Management Associates, Inc.,

 Charlotte   HMS,   LLC,      and    Punta   Gorda   HMA,     LLC    (collectively

 defendants) for violation of the FCA.           The Complaint alleged that

 defendants knowingly induced doctors to make patient referrals and

 hospital admissions by intentionally and knowingly providing the

 doctors with improper remuneration; intentionally and knowingly

 submitted false certifications of compliance; and intentionally

 and knowingly submitted false claim forms.                  This misconduct was

 intended to cheat the United States out of $100-$150 million.                      The



                                       - 3 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 4 of 51 PageID 1328



 Court granted Nurkin’s accompanying Motion to Seal (Doc. #35) and

 stayed the case except for service of the Complaint and statutory

 disclosures upon the government.       (Doc. #36.)

            Special procedures apply when a relator brings
            an FCA action; these procedures afford the
            government the opportunity to intervene and
            assume primary control over the litigation. A
            relator who initiates an FCA action must file
            her complaint under seal and serve it only on
            the United States. 31 U.S.C. § 3730(b)(2).
            While the lawsuit remains under seal, the
            United   States    has  the    opportunity   to
            investigate and decide whether to intervene as
            a party. Id. During this period, the United
            States may serve a civil investigative demand
            upon any person believed to be in possession
            of documents or information relevant to an
            investigation of false claims, requiring that
            person    to    produce   documents,     answer
            interrogatories, or give oral testimony. Id.
            § 3733(a)(1). In addition, the United States
            may meet with the relator and her attorney,
            giving the government an opportunity to ask
            questions    to  assess  the    strengths   and
            weaknesses of the case and the relator a
            chance     to    assist    the     government's
            investigation.

            If the United States decides to intervene, the
            government acquires “primary responsibility
            for prosecuting the action,” although the
            relator remains a party. Id. § 3730(c)(1). In
            contrast, if the United States declines to
            intervene, the relator may proceed with the
            action alone on behalf of the government, but
            the United States is not a party to the action.
            Id. § 3730(c)(3).

 Cochise Consultancy, Inc., 887 F.3d at 1086–87.

       As it turned out, the United States spent almost three years

 deciding whether to intervene in Nurkin’s case.               The primary




                                    - 4 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 5 of 51 PageID 1329



 activity in the court file during this time was multiple unopposed

 requests by the government for extensions of time to decide whether

 to   intervene   and   several   matters   relating   to   the    sealing    or

 unsealing of the Complaint.       (Docs. ##37-60.)

        On December 16, 2013, the United States filed its Notice of

 Election to Intervene. (Doc. #2.)            The Government advised the

 Court that it intended to file a motion renewing its request to

 the Judicial Panel on Multidistrict Litigation (the MDL Panel)

 that the MDL Panel transfer most of the other qui tam cases against

 HMA, including this case, to a single district.                  (Id.)      The

 government also sought a stay of the proceedings pending a ruling

 by the MDL Panel.      (Id.)     The Government’s request for stay was

 granted on December 19, 2013, and the Complaint was unsealed.

 (Doc. #3.) 3

        On January 15, 2014, the United States filed Notice of its

 second motion seeking transfer of the case to the MDL Panel.             (Doc.

 #6.)    On April 10, 2014, the MDL Panel transferred this case, and

 seven others, to the District of the District of Columbia for

 centralized handling.      (Doc. #7.)      The allegations in six of the

 transferred cases concerned the improper admissions of patients

 through the Emergency Departments of hospitals without medical

 necessity, while the seventh case alleged wrongdoing in connection


        3On
          January 8, 2021, the Court unsealed the remainder of the
 court file. (Doc. #34.)



                                    - 5 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 6 of 51 PageID 1330



 with a joint venture arrangement with a physician’s group at HMA

 hospitals in Pennsylvania.

       Shortly after the cases arrived at the MDL Court, the MDL

 parties moved for and obtained a stay of proceedings in order to

 pursue settlement discussions.          As it turned out, settlement

 discussions occurred over the next four years, with periodic

 requests to extend the stay in the case being granted by the

 assigned MDL judge.

       Sanders asserts that on or about May 9, 2017, the government

 and defendants agreed to the amount to be paid to the government

 by defendants in the Nurkin matter. (Doc. #13-5, ¶ 40.)                  On

 February 1, 2018, Sanders filed an unopposed motion for extension

 of time in which to file motion for attorneys’ fees, costs, and

 expenses (Doc. #9-2, pp. 9-11) 4 , which was granted.              Sanders

 asserts that on or about March 22, 2018 Nurkin’s share of the

 government’s recovery was agreed upon.        (Doc. #13-5, ¶ 41.)

       In late September 2018, a settlement was announced, and in

 October 2018, a global settlement was formalized between the

 Department of Justice and defendants in all eight cases.           None of

 the relators in the eight cases, including Nurkin and his counsel,

 had participated in these settlement negotiations.            Among other

 things, HMA agreed to pay the United States $262.2 million to


       4All page numbers in the document citations refer to the
 CM/ECF-generated numbers at the upper right corner of the document.



                                    - 6 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 7 of 51 PageID 1331



 resolve all civil and criminal matters, including the eight qui

 tam lawsuits. The global settlement allocated $93.5 million of

 that amount to Nurkin’s case, which was to be dismissed.

            Any recovery obtained from a defendant in an
            FCA qui tam action belongs to the United
            States, regardless of whether the government
            has intervened. The relator is entitled to a
            portion of the recovery, however. Id. §
            3730(d). . . .

            The size of the relator's share depends upon
            whether the United States intervenes. In an
            intervened case, the relator usually is
            entitled to between 15 and 25 percent of the
            proceeds, as well as reasonable expenses,
            attorney's fees, and costs. 31 U.S.C. §
            3730(d)(1). In a non-intervened case, the
            relator's share usually is greater: between 25
            and 30 percent of the proceeds, as well as
            reasonable expenses, attorney's fees, and
            costs. Id. § 3730(d)(2).

            Even though the relator receives a smaller
            share   in   an   intervened   case,   relators
            generally try to persuade the United States to
            intervene     because      the     government's
            intervention makes it far more likely that
            there will be a recovery. When the United
            States elects to intervene, about 90 percent
            of the time the case generates a recovery,
            either through settlement or a final judgment.
            But only about 10 percent of non-intervened
            cases result in recovery. See David Freeman
            Engstrom,   Public    Regulation   of   Private
            Enforcement:    Empirical   Analysis   of   DOJ
            Oversight of Qui Tam Litigation Under the
            False Claims Act, 107 Nw. U. L. Rev. 1689,
            1720-21 (2013). Indeed, when the government
            declines to intervene, more than 50 percent of
            the time the relator decides not to proceed
            and voluntarily dismisses the action. See id.
            at 1717-18.

 Cochise Consultancy, Inc., 887 F.3d at 1087–88 (footnote omitted).



                                    - 7 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 8 of 51 PageID 1332



         On October 22, 2018, a Joint Stipulation of Dismissal (Doc.

 #9-2, pp. 1-4) was signed by Sanders and the other parties,

 agreeing to dismissal of Nurkin’s case pursuant to the Settlement

 Agreement.     On October 25, 2018, an Order (Doc. #9-2, pp. 7-8) was

 entered dismissing Nurkin’s FCA case, but retaining jurisdiction

 over any claim by Nurkin for expenses, attorneys’ fees and costs

 pursuant to 31 U.S.C. § 3730(d).

         On an unspecified date Nurkin received $14,952,913 of the

 $93.5 million allocated to his case (approximately 16%) from the

 government.       (Doc. #13, p. 4.)    HMA did not dispute that Nurkin

 was entitled to attorneys’ fees pursuant to the FCA (Doc. #9-2, p.

 40), and for much of 2019 Nurkin and HMA attempted to resolve their

 disagreement over the amount of attorneys’ fees HMA owed to Nurkin.

 (Id. at 41.)      These efforts were unsuccessful.

         On November 12, 2019, HMA filed a Motion To Suggest Remand

 (Doc. #9-2, pp. 39-43) of the case back to the Middle District of

 Florida to resolve the only remaining issue – the amount of

 attorney fees, expenses, and costs.         The government agreed to the

 motion, but Nurkin filed a written opposition.           (Doc. #9-2, pp.

 48-55.)

         On April 2, 2020, the MDL Panel issued a Conditional Remand

 Order     (Doc.   #9)   remanding   this    case   because   the   pretrial

 proceedings had been completed.       Attached was a copy of the Order

 signed October 25, 2018, dismissing Nurkin’s FCA claim except for



                                     - 8 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 9 of 51 PageID 1333



 the request for attorneys’ fees, expenses and costs, which was

 remanded to this Court.       (Doc. #9-2, pp. 7-81.)

                                        II.

       The Supreme Court has stated that “a request for attorney's

 fees should not result in a second major litigation.”               Hensley v.

 Eckerhart, 461 U.S. 424, 437 (1983).         That ship sailed long ago

 in this case.

       Pursuant to the contingent fee Contract with Sanders, Nurkin

 paid his attorneys approximately $4,934,461.29 - one-third of the

 amount Nurkin received from the government.          The “American Rule”

 is a bedrock principle under which “[e]ach litigant pays his own

 attorney fees, win or lose, unless a statute or contract provides

 otherwise.”      Peter   v.   Nantkwest,   Inc.,   140   S.   Ct.    365,   370

 (2019)(citation omitted).        A court does not deviate from the

 American Rule “absent explicit statutory authority.”            Baker Botts

 LLP v. ASARCO LLC, 576 U.S. 121, 126 (2015)(citation omitted).

 Nurkin now seeks attorney fees under the fee-shifting provision of

 the FCA. 5

       Under the FCA, in addition to a shared recovery of the funds

 obtained by the government, a qui tam relator “shall also receive



       5As discussed in § IV-B(5) of this Opinion and Order, it is
 not entirely clear whether Nurkin seeks reimbursement of the
 attorney fees he has paid from his recovery, or simply wants his
 attorneys to receive additional fees, paid by defendants, or some
 combination of both.



                                    - 9 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 10 of 51 PageID 1334



 an amount for reasonable expenses which the court finds to have

 been necessarily incurred, plus reasonable attorneys' fees and

 costs. All such expenses, fees, and costs shall be awarded against

 the defendant.”     31 U.S.C. § 3730(d). 6     Nurkin asks the Court to

 award such attorney fees in one of the following amounts using one

 of the following three methodologies:

             Lodestar:    $4,128,983.70

             Enhanced Loadstar: $9,207,633.65

             Contingency Fee:     $11,921,250.00

 (Doc. #13, p. 13.)

       Defendants ask the Court to either deny the fee request

 entirely or award only a small fraction of the request.               (Doc.

 #24, pp. 4, 7-22.)        Defendants suggest total attorney fees of

 $229,544.70.     (Id. at 31.)

                                        III.

       The Court first addresses defendants’ request to eliminate

 all shifted fees as a sanction.       The Court recognizes its inherent

 authority, which includes fee shifting and, the Court believes,

 fee reduction or elimination.



       6“There are over 100 separate statutes providing for the
 award of attorney's fees; and although these provisions cover a
 wide variety of contexts and causes of action, the benchmark for
 the awards under nearly all of these statutes is that the
 attorney's fee must be ‘reasonable.’”    Pennsylvania v. Delaware
 Valley Citizens' Council for Clean Air, 478 U.S. 546, 562 (1986),
 supplemented, 483 U.S. 711 (1987).



                                    - 10 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 11 of 51 PageID 1335



             Federal courts possess certain “inherent
             powers,” not conferred by rule or statute, “to
             manage their own affairs so as to achieve the
             orderly and expeditious disposition of cases.”
             Link v. Wabash R. Co., 370 U.S. 626, 630–631,
             82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962). That
             authority includes “the ability to fashion an
             appropriate sanction for conduct which abuses
             the judicial process.” Chambers v. NASCO,
             Inc., 501 U.S. 32, 44–45, 111 S. Ct. 2123, 115
             L. Ed. 2d 27 (1991). And one permissible
             sanction is an “assessment of attorney's
             fees”—an order, like the one issued here,
             instructing a party that has acted in bad
             faith to reimburse legal fees and costs
             incurred by the other side. Id., at 45, 111 S.
             Ct. 2123.

             This Court has made clear that such a
             sanction, when imposed pursuant to civil
             procedures, must be compensatory rather than
             punitive in nature. See Mine Workers v.
             Bagwell, 512 U.S. 821, 826–830, 114 S. Ct.
             2552, 129 L. Ed. 2d 642 (1994) (distinguishing
             compensatory from punitive sanctions and
             specifying the procedures needed to impose
             each kind). In other words, the fee award may
             go no further than to redress the wronged
             party “for losses sustained”; it may not
             impose an additional amount as punishment for
             the sanctioned party's misbehavior. Id., at
             829, 114 S. Ct. 2552 (quoting United States v.
             Mine Workers, 330 U.S. 258, 304, 67 S. Ct.
             677, 91 L. Ed. 884 (1947)). To level that kind
             of separate penalty, a court would need to
             provide procedural guarantees applicable in
             criminal cases, such as a “beyond a reasonable
             doubt” standard of proof. See id., at 826,
             832–834, 838–839, 114 S. Ct. 2552. When (as in
             this case) those criminal-type protections are
             missing, a court's shifting of fees is limited
             to reimbursing the victim.

 Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186

 (2017)(footnote omitted).       The key to the imposition of sanctions




                                    - 11 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 12 of 51 PageID 1336



 under a court’s inherent authority is a finding of subjective bad

 faith.     Hyde v. Irish, 962 F.3d 1306, 1310 (11th Cir. 2020).

       The misconduct alleged by defendants in this case relates to

 the contents of the fee request, which defendants criticize as

 constituting “rampant overbilling” which is “grossly excessive”

 and/or “outright fictitious”.            (Doc. #24, pp. 7, 9, 20.)             The

 Court, however, finds an insufficient basis to reduce or eliminate

 attorney fees as a sanction.            While plaintiff’s fee records were

 clearly not contemporaneously prepared, the Court does not find

 subjective bad faith by plaintiff or his counsel.                       The normal

 rules for reviewing requests to shift attorney fees, expenses, and

 costs provide the Court with sufficient control to achieve an

 orderly and expeditious disposition of the case and the motion. 7

 Thus,     while   the   Court   will   make     reductions   to   the    requested

 attorney fees and expenses, it will not do so as a sanction under

 its inherent authority.

                                         IV.

       Generally, courts calculate attorney fees using one of two

 methods – the percentage method or the lodestar method, with or

 without a lodestar multiplier (enhancement).                 In re Home Depot

 Inc., 931 F.3d 1065, 1076 (11th Cir. 2019).              The Court discusses



       7For example, “[w]here the documentation of hours is
 inadequate, the district court may reduce the award accordingly.”
 Hensley, 461 U.S. at 434.



                                        - 12 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 13 of 51 PageID 1337



 each methodology and the appropriate amount of reasonable attorney

 fees.

       A. Percentage Methodology

       Nurkin argues that the Court should use a contingency fee

 methodology because the lodestar method does not “adequately model

 the risk taken by counsel” that the government would not intervene.

 The   contingency    fee    method,     on   the    other    hand,   “accurately

 compensates counsel for the risk undertaken and also considers the

 spectacular results obtained for the United States.”                 (Doc. #13,

 pp. 11-12.)

       Nurkin’s expert William Henry Shawn (Mr. Shawn) favors this

 methodology over either lodestar approaches.                (Doc. #13-1, pp. 12,

 18-19.)     Mr. Shawn asserts that Nurkin is entitled to a percentage

 of the net recovery by the government, i.e. a percentage of all

 the money recovered by the government allocated to the Nurkin case

 ($93.5 million) less the amount paid to Nurkin ($14,952,913).

 Utilizing     $79,475,000    as   the    net       amount    recovered   by   the

 government, Mr. Shawn asserts Nurkin is entitled to his contractual

 33.33 percent contingency, but nonetheless reduces the percentage

 to 15%.    Mr. Shawn then computes 15% of the net recovery obtained

 by the United States, arriving at “a fair and reasonable full

 contingency fee of $11,921,250.00.”            (Id. at 19.)

       Nurkin and Sanders utilized a contingency fee arrangement

 under which the attorney fees were to be paid by Nurkin from his



                                    - 13 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 14 of 51 PageID 1338



 recovery (if he obtained one).           Such an arrangement, however,

 cannot be utilized where the fees are being awarded pursuant to a

 fee-shifting statute under which a non-client will be paying the

 fees. “In statutory fee-shifting cases, the Supreme Court has said

 that courts should use the lodestar method.”            In re Home Depot

 Inc., 931 F.3d at 1081 (citing City of Burlington v. Dague, 505

 U.S. 557, 562 (1992)).       See also Blanchard v. Bergeron, 489 U.S.

 87, 96 (1989)(“The contingent-fee model, premised on the award to

 an attorney of an amount representing a percentage of the damages,

 is thus inappropriate for the determination of fees under § 1988.”)

 Rather, the lodestar methodology is used to determine the amount

 of a reasonable attorney fee under the FCA.

             The   FCA  permits   a   relator   “reasonable
             attorney's fees and costs.” 31 U.S.C. §
             3730(d)(1)   (2006).   The    district   court
             calculates attorney's fees under the lodestar
             formula, which is “the number of hours
             reasonably   expended   on    the   litigation
             multiplied by a reasonable hourly rate.”
             Hensley v. Eckerhart, 461 U.S. 424, 103 S. Ct.
             1933, 1939, 76 L. Ed. 2d 40 (1983); Norman v.
             Housing Auth. of the City of Montgomery, 836
             F.2d 1292, 1299 (11th Cir.1988) (citing
             Hensley).

 United States v. Patrol Servs., Inc., 202 F. App’x 357, 358–59

 (11th Cir. 2006).        There is no convincing legal basis which

 supports applying a contingency percentage to an amount awarded to

 a party other than the client - here the United States, which was

 represented by its own attorneys.




                                    - 14 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 15 of 51 PageID 1339



        Even if available in a FCA case, the contingency fee as

 determined    by    Mr.    Shawn    would    be     grossly    excessive.      Nurkin

 asserts that his attorneys worked 4,618.55 hours on his case.                      As

 a result, the contingency fee requested by Mr. Shawn is the

 functional equivalent of approximately $2,581.00 an hour for each

 hour   expended,     not    counting       almost    $5    million    (approximately

 $1,068 per hour) already paid to Nurkin’s attorneys.

        Accordingly,       the   Court   declines      to    utilize     a   percentage

 method to determine the amount of reasonable attorney fees in this

 FCA case.

        B. Lodestar and Enhanced Lodestar Methodology

        “The amount of the fee, of course, must be determined on the

 facts of each case.”        Hensley, 461 U.S. at 429.            Under the lodestar

 methodology,       the    trial    court    makes     “an     initial   estimate   of

 reasonable attorney's fees by applying prevailing billing rates to

 the hours reasonably expended on successful claims.”                        Bergeron,

 489 U.S. at 87 (citing Hensley, 461 U.S. at 433). See also Norman

 v. Housing Authority of City of Montgomery, 836 F.2d 1292, 1299

 (11th Cir. 1988).         “[T]he lodestar method produces an award that

 roughly approximates the fee that the prevailing attorney would

 have received if he or she had been representing a paying client

 who was billed by the hour in a comparable case.”                    Perdue v. Kenny

 A. ex rel. Winn, 559 U.S. 542, 551 (2010)(emphasis in original).




                                         - 15 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 16 of 51 PageID 1340



       While the lodestar approach is “the centerpiece of attorney’s

 fee awards,” Blanchard, 489 U.S. at 94, “[t]he courts may then

 adjust this lodestar calculation by other factors.”                  Id.   The so-

 called Johnson factors 8 “may be relevant in adjusting the lodestar

 amount,      but    no   one   factor   is    a   substitute   for    multiplying

 reasonable billing rates by a reasonable estimation of the number

 of hours expended.”            Id.   The Supreme Court has rejected undue

 reliance on the 12–factor test.              Murphy v. Smith, 138 S. Ct. 784,

 790 (2018).        Adjustments to the lodestar result may only be awarded

 in “rare” and “exceptional” circumstances.                Perdue, 559 U.S. at

 552 (citations omitted).             The Supreme Court has consistently

 rejected enhancing a lodestar calculation based on risk, highly

 favorable results, novelty and complexity of the issues, special

 skill and experience of counsel, and quality of representation.

 Delaware Valley Citizens' Council for Clean Air, 478 U.S. at 564-

 65; Dague, 505 U.S. at 566; Perdue, 559 U.S. at 554.




       8Thetwelve Johnson factors are:     (1) the time and labor
 required; (2) the novelty and difficulty of the questions; (3) the
 skill requisite to perform the legal service properly; (4) the
 preclusion of other employment by the attorney due to acceptance
 of the case; (5) the customary fee; (6) whether the fee is fixed
 or contingent; (7) time limitations imposed by the client or the
 circumstances; (8) the amount involved and the results obtained;
 (9) the experience, reputation, and ability of the attorneys; (10)
 the “undesirability” of the case; (11) the nature and length of
 the professional relationship with the client; and (12) awards in
 similar cases. Johnson v. Georgia Highway Exp., Inc., 488 F.2d
 714, 717-719 (5th Cir. 1974).



                                         - 16 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 17 of 51 PageID 1341



       The existence of a contingent fee Contract between Nurkin and

 Sanders, however, does not change the lodestar methodology.             “We

 have never suggested that a different approach is to be followed

 in cases where the prevailing party and his (or her) attorney have

 executed a contingent-fee agreement.”         Blanchard, 489 U.S. at 94.

 A “reasonable attorney's fee”

             contemplates   reasonable   compensation,   in
             light of all of the circumstances, for the
             time and effort expended by the attorney for
             the prevailing plaintiff, no more and no less.
             Should a fee agreement provide less than a
             reasonable fee calculated in this manner, the
             defendant should nevertheless be required to
             pay the higher amount. The defendant is not,
             however, required to pay the amount called for
             in a contingent-fee contract if it is more
             than a reasonable fee calculated in the usual
             way.

 Blanchard, 489 U.S. at 93. “The attorney's fee provided for in a

 contingent-fee agreement is not a ceiling upon the fees recoverable

 under § 1988.”     Id. at 96.

       Nurkin computes the lodestar amount as follows:         A reasonable

 hourly rate of $894 per hour multiplied by 4,618.55 reasonable

 hours for a fee total of $4,128,983.70.       (Doc. #13, p. 10.)     Nurkin

 uses a multiplier of 2.23 to arrive at an enhanced lodestar amount

 of $9,207,633.45.     (Id. pp. 10-11.)

       Defendants object to almost everything involved with this

 proposed attorney fee calculation.          Defendants assert that the

 lodestar amount should be $229,544.70.         (Doc. #24, p. 31.)




                                    - 17 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 18 of 51 PageID 1342



       (1)   Reasonable Hourly Rate

       Relator seeks an hourly rate of $894 for each of his three

 attorneys.    (Doc.   #13,   p.   6.)    Defendants’    expert   A.   Brian

 Albritton (Mr. Albritton) recommends an hourly rate of $400 for

 Sanders when engaged in non-associate type of legal work, $300-

 $350 for Branning when performing partner-level work, and $250 for

 all of Johnson’s work.       (Doc. #24-1, pp. 16-17.) 9

       “A reasonable hourly rate is the prevailing market rate in

 the relevant legal community for similar services by lawyers of

 reasonably     comparable    skills,    experience,    and    reputation.”

 Norman, 836 F.2d at 1299 (citations omitted).

             The general rule is that the ‘relevant market’
             for purposes of determining the reasonable
             hourly rate for an attorney's services is ‘the
             place where the case is filed.’      If a fee
             applicant desires to recover the non-local
             rates of an attorney who is not from the place
             in which the case was filed, he must show a
             lack of attorneys practicing in that place who
             are willing and able to handle his claims.

 Am. Civil Liberties Union of Georgia v. Barnes, 168 F.3d 423, 437

 (11th Cir. 1999) (citing Cullens v. Georgia Dep't of Transp., 29

 F.3d 1489, 1494 (11th Cir. 1994)).           The burden is on the fee

 applicant “to produce satisfactory evidence” that the rate is in

 line with those prevailing in the relevant legal community.            Blum



       9
       In his Reply, the Relator suggests that $400 would be the
 appropriate rate for all his attorneys if the Court concludes that
 Fort Myers is the prevailing market. (Doc. #26, p. 2 n.2.)



                                    - 18 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 19 of 51 PageID 1343



 v.   Stenson,     465   U.S.    886,    896     n.11   (1984).     “Satisfactory

 evidence,”      means   “more    than     the    affidavit   of    the   attorney

 performing the work.”           Loranger v. Stierheim, 10 F.3d 776, 781

 (11th Cir. 1994)(citation omitted).              A court “is itself an expert

 on the question and may consider its own knowledge and experience

 concerning reasonable and proper fees and may form an independent

 judgment either with or without the aid of witnesses as to value.”

 Id. (citation omitted).

       Relator asserts that the relevant market is the District of

 Columbia, where the case was transferred and settled, and that the

 District of Columbia reasonable hourly rate for all three of his

 attorneys is $894.       (Doc. #13, pp. 5-6.)          The Relator relies upon

 Mr. Shawn’s expert opinion as to the hourly rates in the District

 of Columbia, which the Court would accept, however the District of

 Columbia is not the relevant legal community.

       The case was filed in the Fort Myers Division of the Middle

 District     of   Florida       after    Nurkin’s      attorneys    specifically

 researched the proper venue for the case.                 (See Doc. # 24-1, p.

 11, n.13.)    The facts underlying plaintiff’s claim clearly support

 venue in the Fort Myers Division.             The great majority of the work

 by attorneys Sanders and Branning occurred prior to the transfer

 of the case to the District of Columbia.               The extensive activities

 in the District of Columbia occurred when the case was controlled

 by government attorneys, who reached the global settlement with



                                         - 19 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 20 of 51 PageID 1344



 HMA without participation of relator or his attorneys.                      Relator

 has not attempted to establish the unavailability of FCA-qualified

 counsel in either Fort Myers or the Middle District of Florida.

 The Court concludes that the Fort Myers Division of the Middle

 District of Florida is the relevant legal community for purposes

 of determining the reasonable hourly rates for an attorney’s

 services in this FCA case.

       The record contains relatively little background concerning

 plaintiff’s attorneys.         The Declaration of Edward Sanders (Doc.

 #13-5) shows that Sanders is a 1990 graduate of the University of

 Mississippi School of Law, and the managing partner (and sole

 member) of Sanders Law.             Mr. Sanders has 28 years of litigation

 experience with a focus that appears to be product liability cases,

 as well as involvement in mass tort, consumer finance, personal

 injury,     class    action,        antitrust,    medical         malpractice,    and

 insurance cases.       (Id., ¶¶ 2, 3, 5.)            Sanders has no documented

 experience in FCA cases prior to his representation of Nurkin,

 although     defendants      acknowledge        that    he    “had     successfully

 litigated    complex   product        liability   and    other      tort   actions.”

 (Doc. #24, p. 4.)

       Robert      Joseph     Branning      (Branning)        is,     according     to

 defendants, a 1996 graduate of the Mississippi College School of

 Law   who   was   admitted     to    The   Florida     Bar   in    December,     1999.

 Branning was appointed as a Lee County, Florida, Circuit Court



                                        - 20 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 21 of 51 PageID 1345



 Judge in 2014. (Doc. #24-1, pp. 8-9.)           Prior to his appointment

 to the bench, Branning was a partner at a small Fort Myers law

 firm    which   focused    on   criminal    defense.      Branning   has   no

 documented experience in FCA cases prior to his representation of

 Nurkin.     Branning is well-known to the Court, having tried at

 least one federal criminal case before the undersigned.

        Bethany Brantley Johnson (Johnson) was hired by Sanders to

 assist in the preparation of an application for attorney fees,

 expenses and costs.       Ms. Johnson is a 1996 summa cum laude graduate

 of the Mississippi College School of Law and is licensed to

 practice law in Mississippi.          Defendants report that a Google

 search reflects that Johnson is currently with a law firm in

 Mississippi and concentrates her practice in the areas of the Fair

 Labor Standards Act, the Employment Retirement Income Security

 Act, and employment litigation.        (Doc. #24-1, p. 9.)

        None of relator’s attorneys specify what their actual hourly

 rates were at the time or are currently. 10            There is no evidence

 of hourly rates in prior attorney fees awarded to any of the

 attorneys. 11   Relator has presented no evidence as to the hourly

 rates in the Middle District of Florida.           Defendants have cited



        10
        What an attorney charges clients “is powerful, and perhaps
 the best, evidence of his market rate.”      Dillard v. City of
 Greensboro, 213 F.3d 1347, 1354-55 (11th Cir. 2000).
        11
        Although relevant, this factor would not be entitled to
 controlling weight. Dillard, 213 F.3d at 1355.



                                    - 21 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 22 of 51 PageID 1346



 to several awards by the undersigned to other attorneys (Doc. #24,

 pp. 25-26), and offered the opinion of an expert witness.               The

 Court is itself considered an expert with regard to local hourly

 attorney rates.

       The Court finds that a rate of $400 an hour is appropriate

 for Sanders and Branning, while $300 an hour is an appropriate

 rate for Johnson.      One exception will be applied: preparation of

 the attorney fee application hours will be reduced to $300 an hour

 for all counsel.       The Court declines defendants’ invitation to

 reduce the hourly rate for Sanders and Branning when they were

 performing work a large law firm would normally assign to an

 associate.     Sanders is a sole practitioner, and Branning was with

 a very small law firm.      As long as each was performing legal work

 (as opposed to, for example, clerical functions), each will be

 awarded the hourly rate set forth above.          Any adjustments needed

 because of the less challenging nature of some of the legal work

 will be accounted for in the number of hours allowed, not the

 hourly rate.

       (2)   Reasonable Number of Hours

       In determining the reasonable number of hours, the Court may

 conduct an hour-by-hour analysis or it may reduce the requested

 hours across the board, but not both.        Bivins v. Wrap It Up, Inc.,

 548 F.3d 1348, 1350 (11th Cir. 2008).          The Court must eliminate

 excessive, unnecessary, and redundant hours, and those which were



                                    - 22 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 23 of 51 PageID 1347



 not reasonably expended.             Hensley, 461 U.S. at 434; Norman, 836

 F.2d at 1301-02.            “Hours that are not properly billed to one's

 client also are not properly billed to one's adversary pursuant to

 statutory      authority.”           Hensley,     461     U.S.    at    434    (citation

 omitted).      See also In re Home Depot, Inc., 936 F.3d at 1087 (“Time

 spent is reasonable, and thus compensable, if it would be proper

 to charge the time to a client.”)                    Conversely, there are hours

 which    are    not       reasonably    billed       to   the    adversary     but    are

 compensable from the client.              Dillard v. City of Greensboro, 213

 F.3d 1347, 1356 (11th Cir. 2000) (“The retrospective futility of

 work does not per se make it non-compensable. But it does cast

 doubt on the reasonableness of requiring the other side to pay for

 it.”)     Thus,       a    relator     must   show    that      the    hours   are   both

 compensable and may properly be shifted to the opposing party.

       Relator asserts that the reasonable number of hours expended

 by his attorneys from June 3, 2010 through April 23, 2019 is a

 total of 4,618.55 hours, with the following annual breakdown:

                   Year                        Hours
                   2010                        1,272.50
                   2011                        1,054.45
                   2012                        316.60
                   2013                        379.50
                   2014                        396.30
                   2015                        253.80
                   2016                        230.90
                   2017                        216.80
                   2018                        344.40
                   2019                        153.30
                   Total                       4,618.55




                                          - 23 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 24 of 51 PageID 1348



 (Doc. #13, p. 9; Doc. #13-4, pp. 1-96.)           According to relator’s

 Division of Labor chart (Doc. #13-8), the hours attributed to each

 attorney are as follows:

                       Attorney           Total Hours
                       Mr. Sanders        3771.35
                       Mr. Branning        479.8
                       Ms. Johnson         368.2
                       TOTAL              4619.35 12

 Relator seeks a lodestar attorney fee based upon the 4,618.55

 hours.

       As the party opposing the fee application, defendants have

 “an obligation to identify the hours that should be excluded with

 some degree of specificity.”          Rodriguez v. Molena Healthcare,

 Inc., 806 F. App’x 797, 804 (11th Cir. 2020)(citation omitted).

 Defendants argue that the requested hours are “grossly excessive”

 and “wildly inflated,” that many entries “appear to be outright

 fictitious,” and that a number of the hours cannot be shifted as

 a matter of law.      (Doc. #24, pp. 7, 9, 17.)        More specifically,

 defendants challenge as unnecessary and unreasonable many of the

 hours leading to the filing of the Complaint, the hours spent

 preparing the attorney fee petition, the hours spent communicating

 with Nurkin, the hours spent checking PACER, and the hours spent



       12
        The total from the Division of Labor chart is slightly
 higher than the relator’s requested total of 4,618.55 hours because
 the hours for 2018 in that chart are .8 hour more than from the
 billing records summarized in relator’s prior chart at Doc. #13,
 p. 9. The Court will use the 4,618.55 hours requested by relator.



                                    - 24 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 25 of 51 PageID 1349



 checking the current stock price of defendant HMA.                    Defendants

 challenge     as      fictitious     the   time     entries      relating      to

 talking/texting with Nurkin regarding updates, the stock checking

 and PACER entries, and the hours spent at the Joshua Putter

 criminal trial.       Finally, defendants assert that, as a matter of

 law, certain hours may not be recovered under a fee-shifting

 statute, including time spent getting “up to speed” on the FCA,

 time spent on the criminal case of Joshua Putter and convincing

 the government that Nurkin had no criminal liability, time spent

 negotiating    Nurkin’s    recovery    share     from   the   government,      and

 travel time from Mississippi to Florida and elsewhere.                Defendants

 recommend that a total of 750 hours be allowed.               (Doc. #24-14, p.

 2.)   Defendants have submitted various charts collecting the hours

 they believe should be disallowed.            (Doc. #24-3 to Doc. #24-13.)

       The Court finds it useful to examine the number of hours in

 mostly chronological segments based upon the status of the case at

 the time:     (a) hours spent prior to the filing of the Complaint;

 (b)   hours   spent    after   the   Complaint    was   filed   but    prior   to

 intervention by the United States; (c) hours spent after the

 government’s intervention through the settlement; and (d) hours

 spent working on the application for attorney fees, expenses, and

 costs.    The procedural posture of the case helps the evaluation

 of the necessity and reasonableness of the hours expended.




                                      - 25 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 26 of 51 PageID 1350



       (a)   Pre-Complaint Hours

       The FCA, like many fee-shifting federal statutes, allows for

 recovery of attorney hours reasonably expended on the litigation.

 This includes some attorney services performed prior to the filing

 of a complaint.     “Of course, some of the services performed before

 a lawsuit is formally commenced by the filing of a complaint are

 performed ‘on the litigation.’ Most obvious examples are the

 drafting of the initial pleadings and the work associated with the

 development of the theory of the case.”          Webb v. Bd. of Educ. of

 Dyer County, Tenn., 471 U.S. 234, 243 (1985).

       Nurkin claims a total of 1,441.55 hours (1,272.5 hours in

 2010 and 169.05 hours in 2011) were worked by his attorneys in the

 31 weeks between June 3, 2010 (when Nurkin spoke with Sanders about

 bringing a claim against his former employer) and January 13, 2011

 (the day before the Complaint was filed).          (Doc. #13, p. 9; Doc.

 #13-4, pp. 2-13.)      Sanders explains that during this time period

 he met and corresponded extensively with Nurkin in order to fully

 understand the “complexity, nature, and severity of the fraud” and

 to draft a complaint which would withstand legal challenges both

 as to drafting sufficiency and Rule 11 sanctions.            (Doc. #13-5,

 ¶¶ 21-26.)

       Defendants assert that these hours were “grossly excessive”

 and “wildly inflated,” and that no more than 300 hours should have

 been spent on this stage of the case.       (Doc. #24, pp. 9-10.)     Using


                                    - 26 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 27 of 51 PageID 1351



 defendants’ Index of Exhibits (Doc. #24-3) as an outline of the

 bases for contesting the hours, the Court determines that during

 this pre-Complaint time period the following contested hours in

 the following categories will be allowed:

  Defendant       Description                 Contested        Hours
  Exhibit #                                   Hours            Allowed
  1               Communications         with 197.5            197.5
                  Client
  2               Analyze Stock Prices         0.4             0.4
  3               “T/c   and   text   with     None 13         None
                  client   re:    updates/
                  status
  4               Text re Ethics Rule          None            None
  5               Check PACER                  None            None
  6               Putter Trial                 None            None
  7               Basic Qui Tam Research       763.3 14        200.0
  8               Criminal Matters             None            None
  9               Relator’s Share              7.4 15          0.0
  10              Travel to/from Florida       15.5            0.0
                  Total                        984.1           397.9

        Defendants have objected to 197.5 hours spent communicating

 with    Nurkin    prior   to   the   filing   of   the   Complaint   as   being

 unreasonable.      (Doc. #24-4, pp. 2-6.)          After reviewing each time




        13
         The reference to “none” in this chart indicates there were
 no hours attributed to the described conduct during this time
 period.
        14
        The total hours in this category is actually 770.7 hours
 on defendants’ chart (Doc. #24-10), but this total includes the
 7.4 hours also contained in the Relator’s Share category (Doc.
 #24-12). To avoid double counting, the Court has considered the
 hours without the Relator’s Share category hours included.
        15
        In Nurkin’s Reply (Doc. # 26, p. 9, n. 9), he states that
 Relator’s Share hours were included in the fee application in
 error, and withdraws his request for those hours. The Court will
 therefore disallow those hours in all time periods.



                                      - 27 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 28 of 51 PageID 1352



 entry and the Sanders Declaration, the Court finds that these hours

 were necessary and reasonable given the nature of the contemplated

 cause    of   action   and   the    underlying    facts,    and   the   need   to

 adequately develop a viable theory of the case.             Nurkin, of course,

 was the primary source of the needed information at this stage of

 the proceedings.

       Checking defendants’ stock price once at the beginning of the

 case was both reasonable and de minimis.           The Court will allow the

 0.4 hours.

       The 7.4 hours relating to Relator’s Share will be disallowed

 for reasons set forth in footnote 15.

       Defendants object to 763.3 hours billed to researching qui

 tam matters during this period as being excessive.                (Doc. #24-10,

 pp. 2-9.)     Defendants’ Exhibit 7 (Doc. #24-10) collects the time

 entries in which Sanders and/or Branning billed for researching

 basic    legal   principles    of    qui   tam   actions,   which    defendants

 maintain should not be awarded against an opposing party.                 (Doc.

 #24, p. 18.) The Court agrees that most of these research hours,

 even if compensable, may not be shifted to the opposing party.

         The FCA certainly has unique aspects not found in many federal

 statutes.     The time entries establish, however, that the research

 concerning the FCA, the federal pleading requirements, and Rule 11

 was far more than what an experienced attorney (such as both

 Sanders or Branning) would have reasonably needed to provide



                                      - 28 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 29 of 51 PageID 1353



 competent    service   in   the    pre-Complaint   stage   of   this   case.

 Counsel’s research started at the ground floor (researching the

 “FCA and how it works” and its elements), and simply went way

 overboard.     While Nurkins argues that the time spent on research

 “was necessitated by HMA’s conduct,” doc. #26, p. 4, this is

 clearly not true for this time period, before the Complaint was

 even filed.    The Court will allow 200 hours as a reasonable number

 of hours for pre-Complaint qui tam research in a case of this

 magnitude, and disallow the remaining 563.3 hours.

       The 15.5 hours of travel time during this time period was for

 Sanders to travel to Fort Myers to speak with Nurkin and Branning

 and to file the Complaint.        The Court will disallow all 15.5 hours.

 Sanders had obtained local counsel in Fort Myers, and there has

 been no showing of a need for Sanders to travel to Fort Myers to

 file the Complaint or consult with his client or co-counsel.

       In sum, plaintiff asserts his attorneys expended 1,441.55

 hours during this time period (June 2, 2010 through January 13,

 2011).     Defendants objected to 984.1 of these hours, and therefore

 457.45 hours were not specifically contested (1,441.55 hours minus

 984.1 hours). 16     The Court overrules defendants’ objections as



       16
        Defendants do argue that generally the uncontested hours
 should be reduced by 74.5% in order to arrive at Mr. Albritton’s
 opinion that “probably substantially less” than 1,000 total hours
 should have been expended in this case. (Doc. #24-14.) The Court
 declines to do so.



                                     - 29 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 30 of 51 PageID 1354



 discussed above and will allow an additional 397.9 hours              Thus,

 the Court will allow a total of 855.35 hours during this 31-week

 period (roughly 27 hours per week) to be included in the fee-

 shifting under the FCA.

               Hours Claimed             1,441.55
               Uncontested Hours Allowed   457.45
               Contested Hours Allowed     397.9
               Total Hours Allowed         855.35

       (b)   After Complaint But Before Government Intervention

       Between   filing    the   Complaint   on   January   14,   2011,   and

 intervention by the United States on December 16, 2013, Nurkin

 claims his attorneys expended 1,577 additional hours on the case.

 Counsel expended 885.4 hours in 2011 after the Complaint was filed;

 316.60 hours in 2012; and 375 hours in 2013 before the government’s

 intervention.     (Doc. #13-4, pp. 32, 44, 55.) According to Sanders,

 during this time period,

             Nurkin   and   his   counsel   began   working
             extensively with United States Attorneys and
             federal    investigators   in    Florida   and
             Washington, D.C. to explain and demonstrate
             the complex web of improper conduct HMA had
             spun in order to steal from the United States.
             Nurkin’s counsel outlined to the authorities
             the huge amount of money this fraud was
             costing the United States taxpayers.

 (Doc. #13, pp. 3-4.)        See also Doc. #13-5, ¶¶ 34-36.         Sanders

 asserts that in 2011 and 2012, he spent many hours assisting

 government agencies with the examination of hundreds of thousands




                                    - 30 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 31 of 51 PageID 1355



 of pages of documents, doc. #13-5, ¶ 29, and in 2013 he continued

 to assist the government to review documents, id. at ¶ 30.

       Defendants object to over half of the 1,577 hours for various

 reasons.     Again, using defendants’ Index of Exhibits (Doc. #24-3)

 as an outline of the bases for contesting the hours, the Court

 determines that during this post-Complaint, pre-intervention time

 period the following contested hours in the following categories

 will be allowed:

  Defendant      Description                Contested        Hours
  Exhibit #                                 Hours            Allowed
  1              Communications        with 406.7 17         351.7
                 Client
  2              Analyze Stock Prices        5.6             0.0
  3              “T/c   and   text   with    None 18         None
                 client   re:    updates/
                 status
  4              Text per Ethics Rule        6.3             0.0
  5              Check PACER                 None            None
  6              Putter Trial                None            None
  7              Basic Qui Tam Research      190.8           36
  8              Criminal    Matter   Re:    235.2           0.0
                 Nurkin (Not Putter)
  9              Relator’s Share             53.6            0.0 19
  10             Travel to/from Florida      26.35           10.0
                 Total                       924.55          397.7




       17The total hours in this category is actually 487.1 hours
 on defendants’ chart (Doc. #24-4), but this also includes 6.3 hours
 for Ethics Rule texts, 4.4 share hours, and 69.7 hours duplicated
 in the criminal matter hours. In order to avoid double-counting,
 the Court has considered the communication hours without these
 hours included.
       18   See footnote 13.
       19   See footnote 15.



                                    - 31 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 32 of 51 PageID 1356



        Defendants object to 5.6 hours during which Sanders analyzed

 the HMA stock prices for the stated purpose of assessing HMA’s

 ability to pay any future award and conveyed his assessment to

 Nurkin.    (Doc. #24-5, p. 2.)     Sanders consistently billed .4 hour

 to periodically analyze the stock prices for HMA, doing so on

 fourteen occasions during this time period.             (Id.)    The Court

 finds that all of these hours were unnecessary to Nurkin’s FCA

 case, and cannot be shifted to the opposing party.           The Court will

 disallow the 5.6 hours.

        Defendants challenge 6.3 hours in which Sanders asserts he

 was texting his client “per Ethics Rule 1.4.”         (Doc. #24-7, p. 2.)

 Defendants point out that all nineteen texts were on a Saturday,

 and all but one was for .3 hour.       (Doc. #24, p. 14 n.16.)     “Ethics

 Rule 1.4” is apparently a reference to an attorney’s obligation to

 keep a client reasonably informed about a matter, although neither

 side   identifies    an   actual   Rule.    The   billing    records   amply

 demonstrate multiple communications keeping Nurkin reasonably well

 informed about the case, even when it was stayed and very little

 was going on.     The Court finds that these texts were unnecessary

 and cannot be shifted to the opposing party.                The Court will

 disallow 6.3 hours.

        During the course of deciding whether to intervene in Nurkin’s

 qui tam case, the government began to see the potential for

 criminal prosecutions, including Nurkin and Joshua Putter.                A



                                    - 32 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 33 of 51 PageID 1357



 criminal investigation of Nurkin was begun by the U.S. Attorney’s

 Office in Fort Myers.         This investigation did not conclude until

 shortly before the government decided to intervene in Nurkin’s qui

 tam case.      Defendants object to 235.2 hours spent in connection

 with Nurkin’s defense of the government’s criminal investigation.

 (Doc. #24-11, pp. 2-4; Doc. #24, pp 18-19.)

        There   is    no   question    that     Nurkin   was    entitled    to   be

 represented     by    counsel    in   connection      with    the    government’s

 criminal investigation, and that the hours expended by Sanders

 were compensable.           The hours expended defending the criminal

 investigation of Nurkin may not, however, be shifted to a defendant

 in the qui tam action.        “Time expended independent of the relevant

 federal litigation is not compensable.”              Loranger, 10 F.3d at 782.

 Like Title VII of the Civil Rights Act, the FCA does not envision

 reimbursement for legal work done in criminal cases.                   Mayson v.

 Pierce, 806 F.2d 1556, 1558 (11th Cir. 1987).                 Accordingly, the

 Court will disallow all 235.2 hours expended in connection with

 the potential criminal prosecution of Nurkin.

        The Relator’s Share 53.6 hours will be disallowed for reasons

 set forth in footnote 15.

        Defendants object to 26.35 hours for travel to and from

 Florida during       this    time   period   (Doc.    #24-13,   p.    2)   because

 competent FCA attorneys were available in Florida.                  (Doc. #20, p.

 20.)    The Court disallows the 3.75 travel hours on January 14,



                                       - 33 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 34 of 51 PageID 1358



 2011 because, as stated in the pre-Complaint discussion, there was

 no need for Sanders to travel to Florida.                         The Court allows the

 10.0 hours in March 2011 to meet with the AUSA in Tampa concerning

 the qui tam investigation.             The meeting was clearly in furtherance

 of    the    underlying    qui    tam        action    and   Sanders’    presence     was

 necessary.        The Court disallows the 6.5 travel hours on October

 9, 2013, because it involved activities in connection with the

 defense      of   Nurkin   in    the    criminal       investigation.         The   Court

 disallows the 6.1 travel hours on October 24-25, 2013 because it

 involved       meeting     with        the     AUSA     conducting      the     criminal

 investigation of Nurkin.           In sum, the Court disallows 16.35 hours

 and allows 10.0 hours of the travel in this period of time.

        Defendants     object      to    190.8     hours      of   additional    qui   tam

 research during this time period.                 (Doc. #24-10, pp. 9-11.)            The

 Complaint had been sealed and not served on defendants, and the

 case was stayed, but Sanders decided to work on the qui tam case

 just in case the government did not intervene. (Doc. #13-5, ¶

 28.) 20     Sanders researched discovery procedures if the government

 did    not    intervene    (28.7       hours),        potential     discovery    issues,

 requests for discovery, and prepared for asserting privileges

 (79.1 hours) as well as the consolidation with similar cases and



        20
         This was despite the notation in the contingent fee
 Contract that Nurkin did not want the case to proceed if the
 government did not intervene.



                                          - 34 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 35 of 51 PageID 1359



 first to file issues (32.8 hours).                    (Doc. #24-10, pp. 9-11.)

 Additionally,         Sanders     researched         various     criminal     issues

 (approximately 47 hours), such as the crime-fraud exception to the

 attorney client privilege and considerations in testifying before

 a grand jury in Boston.               The Court finds that the civil hours

 expended for discovery research to have been unnecessary and, in

 the end, wasted activity, and finds the hours related to the

 criminal investigation are not properly shifted to defendants.

 The   Court     disallows       154.8      hours,   and   allows      the   remaining

 miscellaneous hours (3.2 hours) and 32.8 of the hours expended to

 determine the impact of consolidation and the “first to file”

 issue, for a total of 36 hours for additional qui tam research.

       Finally, defendants object to 406.7 of the hours the attorneys

 spent communicating with Nurkin during this time period.                       (Doc.

 #24-4, pp. 6-18.)        Of these hours, the Court finds that 55 hours

 relating      to   development          of    a     discovery     plan,     work    on

 interrogatories and initial disclosures, and preparation of an

 outline    in   the    event     of   no     intervention      were   excessive    and

 unnecessary.       The rest of the hours relate to normal activities

 between Nurkin and his attorneys as the government proceeds with

 Nurkin’s case and the other MDL cases.                 The Court will therefore

 allow 351.7 hours.

       In sum, plaintiff asserts his attorneys worked for 1,577 hours

 during this time period (January 14, 2011 through December 16,



                                         - 35 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 36 of 51 PageID 1360



 2013).        Defendants    objected      to    924.55    of    these   hours,    and

 therefore 652.45 hours were not specifically contested (1,577

 hours minus 924.55). 21         The Court sustains defendants’ objections

 to 526.85 of the contested hours.              Therefore, the Court will allow

 397.7 hours (plus the 652.45 uncontested hours) for a total of

 1,050.15 hours to be included in the fee-shifting under the FCA.

 For the 152 weeks in this time period, this equates to about 7

 hours per week attributable to the qui tam action.

                 Hours Claimed                          1,577
                 Uncontested Hours Allowed                652.45
                 Contested Hours Allowed                  397.7
                 Total Hours Allowed                    1,050.15

        (c)    After Government Intervention (Excluding Attorney Fee
               Application)

        The government intervened on December 16, 2013, and the case

 was remanded to Fort Myers on April 2, 2020 after settlement.

 Between December 16, 2013 through April 23, 2019 (the end of

 relator’s submitted billing records) Nurkin’s attorneys expended

 1,601.4 additional hours, which includes 457.8 hours attributed to

 preparation of the attorney fee application.                   The Court addresses

 the hours not related to the preparation of the attorney fee

 application (1,143.6 hours) in this section.                   Sanders represents

 that    during    this   time    period    he    and    Nurkin      continued   their

 extensive      assistance   to    the    government      as    it    prosecuted   HMA



        21   See footnote 16.



                                         - 36 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 37 of 51 PageID 1361



 officers and negotiated the share of recovery Nurkin would receive.

 (Doc. #13-5, ¶¶ 31, 35-42.) 22

       Defendants object to a large number of these hours for various

 reasons.     Again, using defendants’ Index of Exhibits (Doc. #24-3)

 as   an    outline   of   the   bases    for     contesting   hours,   the   Court

 determines that during this post—intervention time period the

 following contested hours in the following categories will be

 allowed:

  Defendant      Description                    Contested         Hours
  Exhibit #                                     Hours             Allowed
  1              Communications            with 111.5 23          111.5
                 Client
  2              Analyze Stock Prices              7.2            0.0
  3              “T/c   and   text   with          338.6          18.8
                 client   re:    updates/
                 status
  4              Text per Ethics Rule              None 24        None
  5              Check PACER                       18.9           4.2
  6              Putter Trial                      47.5           0.0
  7              Basic Qui Tam Research            104.8          104.8
  8              Criminal    Matter   Re:          244.7          0.0
                 Putter



       22
        The Court suspects that plaintiff’s expert misspoke as to
 the last portion of the sentence in his report which stated that
 “the record is clear Sanders Law’s efforts did not cease and were
 not needed once the government assumed primary responsibility for
 prosecuting Relator Nurkin’s case.” (Doc. #13-1, p. 15.)
       23
        The total amount of hours for this time period is actually
 552.7 on defendant’s chart (Doc. #24-4).    However, included in
 these hours are the same 338.6 text hours, 32.1 of share hours,
 and 70.5 hours attributable to the criminal matter (not Putter)
 and also the Putter trial listed in other charts.     In order to
 avoid double-counting, the Court has considered the communication
 hours without these hours included.
       24   See footnote 13.



                                         - 37 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 38 of 51 PageID 1362



  9              Relator’s Share                57.2            0.0 25
  10             Travel to/from Florida         6.8             0.0
                 Total                          937.2           239.3

       Defendants object to the 7.2 hours in which Sanders analyzed

 the stock prices for HMA to see if a judgment against HMA would be

 collectable.     (Doc. #24-5, p. 2.)      As stated previously, the Court

 finds that these hours were unnecessary and cannot be shifted to

 the opposing party. The Court will disallow 7.2 hours.

       Defendants    object    to   188   entries,   totaling      338.6    hours,

 beginning January 4, 2015 and stating “T/C’s and texts with client

 re:   updates/status.”       (Doc.   #24-6.)        There   are    no     further

 descriptions of the nature or content of the communications.

 While defendants doubt that many of these actually occurred, they

 also argue that the time is excessive.              (Doc. #24, pp. 13-15.)

 The Court assumes that the contacts did occur, but finds that there

 is nothing in the billing records or Declarations which would

 justify more than the usual .1 hour for a routine update to a

 client about a case which has been stayed.             This is especially so

 in light of the vast number of hours otherwise attributed to

 communication with Nurkin.           Therefore, the Court allows 18.8

 hours, and disallows 319.8 hours.

       Defendants object to 18.9 hours spent by Sanders checking

 PACER reports during this time period.                 (Doc. #24-8.)        These



       25   See footnote 15.



                                      - 38 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 39 of 51 PageID 1363



 occurred monthly from September 2014 through December 2015, and

 then again from January 2017 through April 2017.            These checks of

 PACER reports were “to ascertain existence of any new filings;

 compare and contrast with existing filings and notify client of

 developments.”      There was very little activity in terms of the

 court file, and the .9 hour per event is excessive.              The Court

 reduces this time to .2 hour per activity, and will allow 4.2 hours

 and disallow 14.7 hours.

       In this time period, the criminal aspects of the government’s

 investigation had moved away from Nurkin and focused on Joshua

 Putter.     Sanders states that during 2014, he and Nurkin began

 assisting the government with the preparation for the Putter trial.

 (Doc. #13-5, ¶ 31.)      Sanders asserts that in 2014, 2015, and 2016

 there were numerous calls and letters with regard to the criminal

 investigation, and Nurkin’s likely testimony in the Putter trial.

 (Id., ¶ 37.)

       Two categories of defendants’ objections relate to the Putter

 criminal investigation and trial.           First, Sanders expended 47.5

 hours in October 2014 to attend five days of Putter’s federal

 criminal trial in Fort Myers, Florida.            Each of his five time

 entries   read:   “Attend   Putter   trial;    post-trial    meetings   with

 Nurkin to discuss updates and progress of trial,” and each billed

 9.5 hours.     (Doc. #24-9.)      Second, Sanders expended a total of




                                    - 39 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 40 of 51 PageID 1364



 244.7 hours concerning Putter-related criminal matters, including

 the 47.5 hours Sanders spent at the Putter trial.          (Doc. #24-11.)

       On October 3, 2013, Joshua S. Putter was named in a one-count

 Indictment (Case No. 2:13-cr-141-JES-CM, Doc. #3).             On December

 18, 2013, a Superseding Indictment (id., Doc. #18) charged that on

 October 7, 2008, Putter did knowingly falsify or make a false entry

 in a letter to the Chief Executive Officer of C.R.M.C. with the

 intent to impede, obstruct, or influence the investigation and

 proper administration of any matter within the jurisdiction of the

 United States Department of Health and Human Services, Office of

 Inspector General.      A copy of the offending letter was provided

 in a Bill of Particulars.        (Id. at Doc. #41.)      Nurkin was named

 as one of 61 witnesses in the government’s Witness List (id. at

 Doc. #79), but was not called as a witness at the trial.           After a

 twelve-day jury trial before the undersigned, Putter was found not

 guilty on November 13, 2014.       (Id. at Doc. #113.)

       Defendants argue that none of this time is compensable because

 Putter’s criminal trial did not advance the civil case against

 HMA, and Putter was not charged with an FCA violation.            Further,

 Putter was acquitted and Nurkin was never called as a witness.

 (Doc. #24, pp. 18-19.)       Although the verdict is not attributable

 to Nurkin, “[t]ime expended independent of the relevant federal

 litigation is not compensable”        Loranger, 10 F.3d at 782, and a

 typical fee-shifting statute such as the FCA does not envision



                                    - 40 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 41 of 51 PageID 1365



 reimbursement for legal work done in criminal cases.              Mayson, 806

 F.2d at 1558.    The court disallows all 244.7 hours (which includes

 within it the 47.5 hours of trial attendance) as being improper to

 shift to the FCA defendant.

       Defendants object to 104.8 hours of qui tam research conducted

 during this time period.        (Doc. #24-10, pp. 11-12.)         These hours

 related to specific qui tam issues that had arisen.              Many of these

 hours overlap with other categories, including attorney fees,

 relators share, which are already disallowed, and the “criminal

 aspect” of the civil case.         Upon review, the Court declines to

 disallow other hours.

       Defendants object to 6.8 hours for travel to and from Florida

 in connection with the Putter trial. (Doc. #24-13.)                Since time

 spent in connection with the criminal investigation of Putter may

 not be shifted to the opposing party, the Court disallows these

 6.8 hours.

       Defendants    have    objected   to   111.5   hours   of    billed    time

 involving communications between Nurkin and his attorneys.                 (Doc.

 #24-4, pp. 19-29.)         The duplicated hours were disallowed from

 other categories, e.g., criminal matters, Putter investigation and

 trial, share hours.        The Court declines to disallow other hours.

       In sum, plaintiff asserts his attorneys worked for 1,601.4

 hours during this time period (December 16, 2013 through April 23,

 2019).    Defendants objected to 937.2 of these hours, and therefore



                                    - 41 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 42 of 51 PageID 1366



 206.4 hours were not specifically contested (1,143.6 hours minus

 937.2). 26    The Court sustains defendants’ objections to 697.9 of

 the contested hours.      Therefore, the Court will allow 239.3 hours

 to be included in the fee-shifting under the FCA.

              Hours Claimed                      1,143.6
              Uncontested Hours Allowed            206.4
              Contested Hours Allowed              239.3
              Total Hours Allowed                  445.7

            (d) Hours Related to Attorney Fees, Expenses, Costs Motion

       Nurkin also seeks attorney fees for the time his attorneys

 expended on preparation of the attorney fee application motion and

 supporting documents.      (Doc. #13, pp. 12-13.)         Defendants do not

 object to the principle that “fees for fees” are recoverable, but

 do object to the number of hours and amount sought.

       “Like other courts, we have allowed parties to recover the

 cost of establishing their right to, and the amount of attorney's

 fees—the right to fees-on-fees.”         Norelus v. Denny's, Inc., 628

 F.3d 1270, 1301 (11th Cir. 2010).           The Court concludes that this

 principle applies to the fee-shifting statute contained in the

 FCA, and Nurkin is entitled to recover reasonable attorneys fees

 for time expended on the preparation of the fee application and

 supporting documents.

       Nurkin asserts that his attorneys spent 457.8 hours preparing

 the fee application and supporting documents in 2017, 2018, and


       26   See footnote 16.



                                    - 42 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 43 of 51 PageID 1367



 2019.      (Doc. #13-6, p. 2.) 27    Using the combined information from

 two of Nurkin’s charts results in the following breakdown of hours

 relating to the preparation of the attorney fee application:

                 Year       Sanders       Johnson          Total
                 2017       27.0          80.4             107.4
                 2018       11.5          185.6            197.1
                 2019       51.1          102.2            153.3
                 Total      89.6          368.2            457.8

 (Doc. #13-6, p. 2; Doc. #13-8, pp. 2-3.)             Thus, at the $300 per

 hour rate the Court has found reasonable for this type of task,

 Nurkin seeks $137,340 to prepare the attorney fee application and

 supporting documents.

       Sanders started working on the fee application on May 15,

 2017 (Doc. #24-10, p. 12), but soon realized he needed the help of

 another attorney and retained Johnson in August 2017.              (Doc. #13-

 4, p. 84; Doc. #13-5, ¶¶ 43, 45.)             Sanders states that Johnson’s

 “engagement was necessary and required for me to appropriately

 prepare a complete and accurate 8-year bill record to submit for

 recovery, as outlined in the FCA.”         (Id.)    It is clear that Johnson

 was   not     reviewing   contemporaneous       billing    records,   but    was

 creating     billing    records   from   numerous   documents     provided    by

 Sanders.      The result was that this process took a grossly excessive

 amount of time.



       27In his Memorandum, Nurkin stated he would “detail this time
 in a subsequent filing with this Court once fully realized.” (Doc.
 #13, p. 13.) Nothing has been filed in the subsequent nine months.



                                      - 43 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 44 of 51 PageID 1368



       Prior to filing the qui tam action, Sanders conducted over 16

 hours of research regarding the availability of attorney fees under

 the FCA.     (Doc. #24-10, pp. 3-4.)           Sanders must have encountered

 cases    addressing       the    lodestar    and   its     calculation   and    the

 importance        of   contemporaneous      recordkeeping.         Despite   this,

 Sanders     did     not   keep    contemporaneous        records   sufficient   to

 establish the number of hours he expended and the tasks performed.

 The Court finds that it cannot shift the resulting inefficiency to

 defendants.        In the Court’s view, the reasonable amount of time

 to prepare the attorney fee application and supporting documents

 in this case with adequate records would have been approximately

 40 hours.     The Court allows 40 hours and disallows the remainder

 of the time as excessive.

       (3)    Lodestar Fee Adjustment and Multiplier

       “[T]here is a ‘strong presumption’ that the lodestar figure

 is reasonable, but that presumption may be overcome in those rare

 circumstances in which the lodestar does not adequately take into

 account a factor that may properly be considered in determining a

 reasonable fee.”          Perdue, 559 U.S. at 553–54.          See also Murphy,

 138 S. Ct. at 789.          “To warrant a multiplier, the fee applicant

 must produce “specific evidence” that an enhancement is necessary

 to provide a reasonable fee.”               In re Home Depot Inc., 931 F.3d

 1065, 1082 (11th Cir. 2019) (citing Perdue, at 553).




                                       - 44 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 45 of 51 PageID 1369



       The Court finds that the lodestar calculation takes into

 account all factors which may be properly considered in this case

 for determination of a reasonable attorney fee.             Neither a fee

 adjustment nor use of a multiplier is warranted in this case.

       (4)     Interest on Attorney Fees

       Nurkin seeks interest on the attorney fees to be paid by HMA

 “from the date Nurkin became a successful relator.”             (Doc. #13,

 p. 13.)     This apparently occurred on October 22, 2018, when Sanders

 signed the Joint Stipulation of Dismissal.           (Doc. #13-5, ¶ 33.)

 Neither side provides any law for the imposition of pre-judgment

 interest on an attorney fee award under a federal fee-shifting

 statute.

       Florida law requires the imposition of prejudgment interest

 on an award of attorney fees.         Quality Engineered Installation,

 Inc. v. Higley S., Inc., 670 So. 2d 929, 931 (Fla. 1996).             Since

 the claim in this case was not based on Florida law, however, this

 line of cases is not controlling.           As a magistrate judge in the

 Southern District of Florida recently stated, “[t]he undersigned

 could find no federal authority for awarding prejudgment interest

 on attorneys’ fees.”     Ortiz v. Sch. Bd. of Broward County, Florida,

 18-60209-CIV, 2020 WL 1361486, at *4 (S.D. Fla. Jan. 13, 2020),

 report and recommendation approved, 18-60209-CIV, 2020 WL 4926581

 (S.D. Fla. Apr. 24, 2020).          The Court declines to award pre-




                                    - 45 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 46 of 51 PageID 1370



 judgment interest on the attorney fees (or expenses and costs)

 awarded in this case.

       (5)    Who Gets the Money?

       While the fee motion and its Memorandum and Reply are not

 clear on the issue, it appears that Nurkin believes that any of

 the   attorney    fees,   costs,   or   expenses   belong   to   Sanders,   in

 addition to what Sanders has received pursuant to the contingent

 fee Contract.     This is certainly the way defendants read relator’s

 papers.     (Doc. #24, p. 30 n.32.)      In this case, however, that view

 is incorrect.

       To be sure, there are situations when an attorney is entitled

 to the amount agreed upon in a contingent fee agreement plus the

 amount awarded pursuant to a fee-shifting statute.               For example,

 a relator may prevail, but the recovery is so humble that the

 resulting percentage does not result in a reasonable attorney fee.

 In such a situation, counsel would be entitled to some or all of

 the shifted attorney fees in order to accomplish a reasonable

 attorney fee.     Thus, the Supreme Court has held that a contingent

 fee agreement does not impose a ceiling of the recovery of an

 attorney fee.     Blanchard, 489 U.S. at 93-94.

       This is not one of those situations.           By all accounts, the

 recovery made by the government attributable to Nurkin’s case was

 excellent.       The resulting dollar amount of Nurkin’s share was

 substantial enough to result in a contingent attorney fee which



                                    - 46 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 47 of 51 PageID 1371



 was ample and did not need to be supplemented to arrive at a

 “reasonable” amount.        Therefore, the amount awarded as shifted

 attorney fees, expenses, and costs belong to Nurkin.

       Both Sanders and Nurkin have stated that the contingency fee

 Contract assigned any recovery of attorney fees to Sanders.              (Doc.

 #13-5, ¶ 20; Doc. #13-5, p. 16.)             This is clearly incorrect.

 Nothing in that Contract (Doc. #13-3) assigns attorney fees to

 Sanders or any one else.        Nurkin filed a Declaration stating he

 “hereby assigns” the attorney fees to Sanders, and that he has

 acquired other obligations to Sanders.         (Doc. #13-5.)    Nothing in

 the   Declaration    suggests   that   the   “hereby   assigns”    language

 creates a binding assignment.          If Nurkin owes Sanders fees for

 services not encompassed by the FCA representation, then obviously

 he may use any of his resources, including these awarded fees, to

 pay his obligations.        However, this award of attorney fees does

 not belong to Sanders, but to Nurkin, as the relator.                See 31

 U.S.C. § 3730(d) (“Any payment to a [qui tam plaintiff 28] shall be

 made from the proceeds. Any such person shall also receive an

 amount for reasonable expenses which the court finds to have been

 necessarily     incurred,    plus    reasonable    attorneys'     fees    and

 costs.”).



       28“Section3730(b) allows a private plaintiff, known as a
 relator, to bring a qui tam action in the name of the United States
 against a violator.” Cochise, 887 F.3d at 1086.



                                     - 47 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 48 of 51 PageID 1372



       In the exercise of its discretion based on the reasonable

 hourly rates and reasonable number of hours discussed above, the

 Court awards attorney’s fees totaling $952,480.

     Time Period           Total Hours Total   Hours Total Fees
                           Claimed     Allowed
     Pre-Complaint         1,441.55    855.35        $342,140
     ($400/h)
     Post   Complaint,     1,577.0            1,050.15     $420,060
     Pre-Intervention
     ($400/h)
     Post Intervention     1,143.6            445.7        $178,280
     ($400/h)
     Attorney      Fee     457.8              40           $12,000
     Application
     ($300/h)
     Total                 4,619.95           2,391.2      $952,480

                                       V.

       The Relator also seeks to recover costs and expenses of

 $14,730.30. (Doc. #13-5, ¶ 47; Doc. #13-12, pp. 2-3.) Defendants

 suggest that reasonable expenses are $6,869.70.             (Doc. #24-15,

 Exh. 12.)    Defendants’ view is more generous than the Court’s, so

 the Court will award the amount agreed-to by defendants.

       Relator seeks $360 as reimbursement of the filing fee.            The

 Court will allow $350 for the filing fee 29 and $13.00 for certified

 mail as taxable costs under 28 U.S.C. § 1920(1).

       Relator seeks travel expenses of $1,068.48 for a January 14,

 2011 for a trip to Fort Myers to file the Complaint.             The Court




       29
        Counsel requests $360 for the filing fee, but the filing
 fee in 2011 was only $350.



                                     - 48 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 49 of 51 PageID 1373



 previously found this trip unnecessary, and declines to allow these

 as reasonable expenses.

       Relator seeks reimbursement of $2,449.77 expenses for a March

 15, 2011, trip in which Sanders flew to Tampa for a relator

 interview with an AUSA concerning the qui tam action.            The Court

 will allow this travel expense, with one exception.                Without

 receipts or an explanation, the Court finds that over $500 for

 meals for a one-day trip based on the billing records (Doc. #13-

 4, p. 19) is excessive.     The Court will allow the airfare, lodging,

 car rental, parking, meals of $150, for a total of $2,086.77.

       On October 27, 2011, Sanders flew to D.C. to meet with the

 Department of Justice, Health and Human Services, and the Federal

 Bureau of Investigations for an interview of Nurkin.               Sanders

 returned to Mississippi on October 29, 2011.         (Doc. #13-4, p. 30.)

 The Court will reduce the meals to $300, and otherwise allow the

 expenses.     The Court will allow a total of $1,870.00.

       Nurkin seeks expenses of $1,269.38 for Sanders’ travel on

 July 25, 2012, to Boston for grand jury proceedings, and to prepare

 Nurkin’s testimony.       Sanders returned on July 29, 2012.          (Doc.

 #13-4, p. 42.)       These proceedings were presumably related to

 Nurkin’s potential testimony in the Joshua Putter case, or at least

 some criminal case, the travel was unrelated to the advancement of

 the FCA civil case.      The Court will not allow these expenses.




                                    - 49 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 50 of 51 PageID 1374



       Nurkin seeks expenses of $1,056.07 for Sanders’ travel on

 October 9, 2013, to Florida to consult with Peter Ringsmuth and

 Ms. Burby as Nurkin’s criminal defense attorneys, and returned the

 same day.     (Doc. #13-4, p. 53.)       The Court will disallow these

 expenses relating to potential criminal charges.

       Nurkin seeks expenses of $1,620.67 for Sanders’ travel on

 October 23, 2013, to Atlanta and Fort Myers for a meeting with

 Nurkin and Ms. Burby.       Sanders also attended a meeting with DOJ,

 and returned to Mississippi on October 25, 2013.              Since these

 meetings appear to be concerning criminal matters, the Court will

 disallow all these expenses.

       The Court will not allow the October 26, 2014, expenses of

 $1,645.61 for travel to Fort Myers for Putter’s trial.            Not only

 was there a local attorney for the civil case, but Nurkin also had

 criminal counsel locally and Nurkin did not testify.

       Therefore, the Court will allow $363 in taxable costs, plus

 expenses of $6,869.70, as suggested by defendants, for a total of

 $7,232.70 in costs and expenses.

       Accordingly, it is hereby

       ORDERED:

       The Relator's Motion for Award of Attorney Fees, Costs, and

 Expenses (Doc. #12) is GRANTED in part.        Bradley Nurkin is awarded

 $952,480 in attorney fees, $363 in taxable costs, and $6,869.70 in

 expenses against defendants Health Management Associates, Inc.,



                                    - 50 -
Case 2:11-cv-00014-JES-MRM Document 61 Filed 02/08/21 Page 51 of 51 PageID 1375



 Charlotte HMS, LLC and Punta Gorda HMA, LLC, jointly and severally.

 The Clerk shall enter judgment in favor of relator and against

 defendants accordingly.

       DONE and ORDERED at Fort Myers, Florida, this           8th    day of

 February, 2021.




 Copies:
 Counsel of Record




                                    - 51 -
